DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 11/17/2020. Applicant has amended independent claim 1 and dependent claims 2-10; and added new dependent claims 11-21. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et al., WO 2014/156152A1.
Regarding claim 1, Yamamoto et al.,  teaches a fuel cell stack (abstract), comprising: a cell stack including separator plates (0026-0029), and cells placed between the separator plates (0025-0026; 0028-0033); a pair of current collectors (0023; 0034-0036) configured to hold external lateral surfaces of the cell stack in a cell-stacking direction (0014-0015; 0028; 0042-0048); a pair 

Regarding claim 12, Yamamoto et al., teaches the air passage linearly extends between the first air opening and the second air opening (0028-0031; 0058; Fig. 1-8).
Regarding claim 13, Yamamoto et al., teaches the air passage is one of a plurality of linear air passages arranged in parallel (Fig. 1-8; 0055-0058).
Regarding claim 14, Yamamoto et al., teaches the air passage, the first air opening, and the second air opening are grooves located in at least one of the separator plates (0058-0062).Thus, the claims are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., WO 2014/156152A1, in view of Dong et al., US 6720101.    
Regarding claim 5, Yamamoto et al., teaches an air-supply unit (abstract; 0011; 0028). 

Dong et al., teaches an air fan to provide air to fuel cell stacks (col. 7, lines 40-42).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Dong into the teachings of Yamamoto because air fans allow low-cost fans to provide air to fuel cell stacks (col. 7, lines 40-42).
Regarding claim 16, Yamamoto et al., teaches each respective one of the pair of end plates (end plates 4) but does not have a rib extending in a direction from a first side surface of the respective one of the pair of end plates (end plates 4) to a second side surface of the respective one of the pair of end plates (Fig. 1, 7, 8). Regarding a rib, the rib is an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)) (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Dong et al., teaches an air fan to provide air to fuel cell stacks (col. 7, lines 40-42).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Dong into the teachings of Yamamoto because air fans allow low-cost fans to provide air to fuel cell stacks (col. 7, lines 40-42).
Regarding claim 17, Yamamoto et al., does not teach the air fan faces the first air opening (0028-0033).
Dong et al., US 6720101, teaches an air fan to provide air to fuel cell stacks (col. 7, lines 40-42).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Dong into the teachings of Yamamoto because air fans allow low-cost fans to provide air to fuel cell stacks (col. 7, lines 40-42).

Dong et al., US 6720101, teaches air fan supplies air in the linear direction of the air passage (col. 7, lines 40-42).
Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to insert the teachings of Dong into the teachings of Yamamoto because air fans allow low-cost fans to provide air to fuel cell stacks (col. 7, lines 40-42).
5.	Claims 6-10, 15, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., WO 2014/156152A1, in view of Kakuwa, US 10,693,173.
Regarding claim 6, Yamamoto et al., does not teach further comprising a plurality of elastic members between the end plates and the current collectors, respectively, and the plurality of elastic members are arranged in a grid pattern. 
Kakuwa teaches elastic members placed between the end plates and the current collectors, respectively (abstract; col. 5, lines 51-64).
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to insert the teachings of Kakuwa into the teachings of Yamamoto et al., because the “elastic member 9 accommodates a difference in the amount of displacement due to expansion and contraction in the stacking direction of the unit cells 1 of the fuel cell stack 52” (col. 10, lines 3-38).
Regarding claim 7, Yamamoto et al., teaches at least one passage extending between the end plates (end plate 94) and the current collectors along a direction from the at least one first air 
Regarding claim 8, Yamamoto et al., teaches the end plates (end plate 94).
Yamamoto et al., does not teach end plates have a surface facing the respective one of the current collectors, and the surface of each of the end plates has concave or convex shaped locking parts engaging with the elastic members.
Kakuwa teaches end plates having concave locking parts (fastening members 118) engaging with the elastic members, in lateral surface of end plates (end plate 94) each facing the current collectors (collector plate 12) (abstract; col. 5, lines 51-64). 
Thus, the end plates having a concave or convex shaped locking parts are an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 9, Kakuwa teaches each one of the end plates (end plate 94) has a hollow part (concave) (reinforcing member 96) extending from a first lateral side of the one of the end plates (end plate 94) to a second lateral side of said end plate (end plate 94) along a direction from the at least one first air opening toward the at least one second air opening (Fig. 8; reinforcing member 96, end plate 94). 
Regarding claim 10, Yamamoto et al., teaches the hollow part (reinforcing member 96) of each one of the end plates are multiple strut parts (bolts 95) connecting a first inner surface and a second  inner surface facing the first inner surface in the cell-stacking direction to each other (Fig. 8) (0006).  

Kakuwa teaches end plates having concave locking parts (fastening members 118) engaging with the elastic members, in lateral surface of end plates (end plate 94) each facing the current collectors (collector plate 12) (abstract; col. 5, lines 51-64). 
Thus, the end plates having a concave or convex shaped locking parts are an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 19, Yamamoto et al., does not teach each respective one of the pair of end plates has a rib extending in a direction from a first side surface of the respective one of the pair of end plates to a second side surface of the respective one of the pair of end plates.
Regarding a rib, the rib is an obvious matter of design choice (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)) (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 20, Yamamoto et al., does not teach the elastic members are separate from piping members configured to supply and discharge fuel gas and from a fastening member fastening between the pair of end plates.
Kakuwa teaches end plates having concave locking parts (fastening members 118) engaging with the elastic members, in lateral surface of end plates (end plate 94) each facing the current collectors (collector plate 12) (abstract; col. 5, lines 51-64). 
Thus, the end plates having a concave or convex shaped locking parts are an obvious matter of design choice. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Kakuwa teaches elastic members placed between the end plates and the current collectors, respectively (abstract; col. 5, lines 51-64).
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to insert the teachings of Kakuwa into the teachings of Yamamoto et al., because the “elastic member 9 accommodates a difference in the amount of displacement due to expansion and contraction in the stacking direction of the unit cells 1 of the fuel cell stack 52” (col. 10, lines 3-38).
Response to Arguments
6.	Applicant's arguments filed 11/17/2020 have been fully considered but they are not persuasive. Applicant argues that “Yamamoto reference does not teach or suggest a first air opening formed on a first external lateral surface of the cell stack, in which the first external lateral surface extends along the cell-stacking direction, (ii) at least one second air opening formed on a second external lateral surface of the cell stack opposite to the first external lateral surface, and (ii) at least one air passage extending through an inside of the cell stack between the at least one first air opening and the at least one second air opening to form an air flow channel. Moreover, it is noted that the Yamamoto reference does not teach any air flow openings, passage, or channel. Further still, the Yamamoto reference does not teach or suggest any air flow channel separate from a fuel gas flow channel.” 
However, Yamamoto et al., teaches fuel cell stack 1 and air opening 28 (Fig. 1-4) and a second air opening on a second external lateral surface of cell stack (Fig. 1, 7, 8) and at least one air  .

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727      

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727